Mr. Chief Justice Shepard
delivered the opinion of the Court:
We must confess to being strongly impressed with the reasoning of the Primary Examiner on the general question of patent-ability, in view of the common knowledge of the art, and the descriptions of former bridge constructions contained in the several publications referred to by him. But we are of the opinion that consideration of that question is precluded by the decisions subsequent to his. The conclusion of the Examiner was. denied, and as a consequence six of the claims denied by him have been allowed, and a patent containing them will be granted, no matter what may be the result of this appeal, for we have no jurisdiction to review the decision as to them. We are constrained, therefore, to confine our consideration to the question whether the applicant is to be limited to claims based on an entire concrete construction, where a portion of the spandrel is integrally formed with the arch. We do not agree with the two last tribunals, which substantially held that the description of the invention is confined to a bridge constructed wholly of plastic material. At the time of this application these arched bridges had usually been constructed of brick or stone, although concrete was then coming more and more into use as a substitute. The method of the applicant is applicable in. constructions of the three several materials, though, evidently, he had plastic materials particularly in mind. He says in his application that his invention relates to girder and arch bridges, “which are made of concrete or other suitable material.” Other suitable material must be brick or stone joined with mortar. The apparent object of applicant’s method is to decrease the size and thickness of the arch, thereby effecting a saving of material and labor, as well as enabling the use of less material for centering where several additional arches are to be erected. This is as desirable in the use of one kind of material as in another. In another part of his specification he says: “Af*608ter completing the arch or girder, and while waiting for it to harden while striking or removing the centers, the forms of the spandrel and railing, if to be of concrete, may be built so •that after the centers are removed from the structure the only work required to complete it is the placing of the concrete in the forms. The work may be so divided that only the railing, forms of the railing and coping forms will require filling with concrete after releasing the centers.” We agree with the Primary Examiner that it makes no difference in contemplating a ‘method’ of what material the arch is made; and we likewise think it makes no difference of what material the spandrel is made.
Without going into the question of the patentable novelty ■of any of the claims in view of the references to the prior art, we are of the opinion that the conclusion in respect of the six claims that were allowed warranted the allowance of all of the •others. Upon that ground, and for that reason alone, we are constrained to reverse the decision as to the first nineteen claims, the allowance of which is the only question for determination. It is ordered that the decision be reversed, and this decision certified to the Commissioner of Patents as required by law.

Beversed.